*584
ORDER

PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding him guilty of statutory rape in the first degree, in violation of Section 566.032 RSMo (1994), and armed criminal action, in violation of Section 571.015 RSMo (1994). The trial court found him to be a prior and persistent offender and sentenced him to life imprisonment on each count, to be served concurrently.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).